DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims dated 12/17/2019
Claims 1 – 14 are cancelled.
Claims 15, 19, 25 are amended.
Claims 26 – 28 are newly presented.
Claims 15 – 28 are currently under consideration.


SUMMARY - Patent Board Decision
Claim 15: The Patent Trial and Appeal Board found that the Examiner had not provided the requisite rationale for combining the teachings of Keller and Higgins to reject claim 15.

Claims 16 – 28: The Patent Trial and Appeal Board, by virtue of the dependency of these claims from claim 15 these claims include the same limitations as claim 15. Therefore, for the same reasons as claim 15 the rejection of these claims were reversed.

Citing Beloit Corp. V. Valmet Oy, 742 F.29 1421, 1423 (Fed. Cir. 1984); the Patent Trial and Appeal Board made no findings concerning any other arguments.

Therefore; claims 15 – 28 were reversed solely due to the Examiner’s rational for combining Keller and Higgins.

Nevertheless; MPEP 1214.04 states:

... If the examiner has specific knowledge of the existence of a particular reference or references which indicate nonpatentability of any of the appealed claims as to which the examiner was reversed, they should submit the matter to the Technology Center (TC) Director or Central Reexamination Unit (CRU) Director for authorization to reopen prosecution under 37 CFR 1.198 for the purpose of entering the new rejection. See MPEP § 1002.02(c) and MPEP § 1214.07. The TC or CRU Director’s approval is placed on the action reopening prosecution...

In the instant Application the Examiner has specific knowledge of Wininger_2009 (US 2009/0163390 A1) and Cessna_2013 (Service Letter CIL-71-01 Power Plant – Transmittal of Pratt & Whitney Canada Service Bulletin 30463 January 29, 2013) which indicate nonpatentability of the appealed claims.

Therefore under 37 CFR 1.198 prosecution of the Application has been reopened for the purpose of entering a new rejection. See below.


Reopening of Prosecution After Board Decision
In view of the Patent Board Decision dated 03/10/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 15, 16, 19, 21, 22, 23, 24, 25, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wininger_2009 (US 2009/0163390 A1) in view of Cessna_2013 (Service Letter CIL-71-01 Power Plant – Transmittal of Pratt & Whitney Canada Service Bulletin 30463 January 29, 2013).

Claim 15. Wininger_2009 makes obvious “Method for assisting with the manufacturing or repair of a [aircraft] (abstract: “... a method and apparatus for providing assistance and control in respect of maintenance operations that are based on electronic technical documentation...”; par 47: “... electronic technical documentation to which the present invention relates, is intended for use as a guide, reference or tool accompanying technical operations such as maintenance or manufacturing... aircraft maintenance manuals (AMM such as Boeing AMM documentation, maintenance instruction set, construction instructions, task cards... root cards, job guides... used by the United States Air Force on    F-16 aircraft... service bulletins, fault isolation manuals, work instructions and manufacturing documentations...”; FIG. 4 block 475: “Repair Aircraft# LF543”) comprising: a step of displaying first manufacturing or repair information for the [aircraft] on a portable display device (FIG. 4: block 402 at 430 and 435 displays instructions. NOTE: The instructions are manufacturing or repair information; par 33: “FIG. 5 provides a graphical illustration of a rendering of a presentation specification provided by the apparatus for providing assistance and control in respect of maintenance operations of a GUI display for a junior maintenance engineer, as part of some embodiments of the present invention...”; par 34: “FIG 5B provides a graphical illustration... maintenance operations on a GUI display...”; par 102: “... as mentioned above, in some embodiments, the maintainer may log-in to the maintenance system 400 using any mobile or fixed device 402 implementing the apparatus 405 thereon...” NOTE: See figure 4 block 402 is a mobile of fixed device) a step of blocking the display of second manufacturing or repair information on the portable display device, at least until a predetermined action to validate and/or invalidate the condition of the [aircraft] has not been detected, (FIG 5A: block 510D NOTE: a signature of a senior officer is required before the junior can access the next instruction; par 81: “As was mentioned above, according to one sequencing approach, the user may be strictly forced to follow the sequence of EMI’s and to access or complete the respective IICs... assuming that there is no access specification preventing the current user from accessing any of the EMI’s...”; NOTE: if there is an access specification preventing the user from accessing the EMI’s then they are not displayed. par 136: “...  For example, the junior maintenance engineer may be prevented from progressing further through the list of IICs...”) wherein the predetermined action is to be performed by a user in response to the first information (FIG. 3 User Interaction “user clicks “Done” button. NOTE: The user clicks done to indicate that they have completed the instruction. Therefore, this makes obvious that a user is performing action (instructions IIC) in response to the first information (i.e., instruction) being displayed on the screen. FIG. 5A block 510D “Senior Office Required” illustrates that providing a signature (i.e., predetermined action) is performed by a senior officer; par 94: “in some embodiments, the maintenance management module or ERP 75 may assign a certain user or a certain group of users to perform a certain maintenance assignment(s) or task(s) that is to be issued by the maintenance management module 75... once the task is received by an apparatus... the task is processed and IICs including an active IIC are generated to provide the user utilizing the apparatus 100 with assistance at the discrete EMI level...” NOTE: This means a task is assigned to the user then instruction steps are provided to the user which the user is supposed to complete prior to moving to the next step. Sometimes a supervisors signature is required before the user can move to the next step).

While Wininger_2009 teaches to perform manufacturing and repair on an aircraft and while not all aircraft are a turbomachine (e.g., jet aircraft) Wininger_2009 teaches an F-16 which is a jet aircraft. Nevertheless; WIninger_2009 does not explicitly recite “turbomachine.”

Cessna_2013; however, makes obvious “turbomachine” (page 3: “TURBOFAN ENGINE”; page 10: “TURBOFAN ENGINE”)




First Rational (MPEP 2143 I.(G)):
Wininger_2009 and Cessna_2013 are analogous art because they are from the same field of endeavor called maintenance of machinery. Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine Wininger_2009 and Cessna_2013.
The rationale for doing so would have been that: 
Wininger_2009 teaches a method and apparatus to provide assistance while performing maintenance on an aircraft that include aircraft that have jet engines (i.e., F-16 par 47 - 48) and explicitly teaches that “electronic technical document to which the present invention relates, is intended for use as a guide, reference or tool accompanying technical operations such as maintenance or manufacturing, including but not limited to... job guide documents such as in use by the United States Air Force or F-16 aircraft... service bulletins... such electronic technical documentation may be formatted and/or stored in various ways including, but not limited to... PDF... one such example of such electronic technical documentation is SGML based Job Guide documentation for the Lockheed Martin F-17 Aircraft...” but does not specifically recite that a jet engine is a turbomachine. Cessna_2013 is a maintenance Service bulletin for a TURBOFAN ENGINE in PDF format. NOTE: a turbofan engine, sometimes referred to as a fanjet or bypass engine, is a jet engine variant which produces thrust using a combination of jet core flux and bypass air which has been accelerated by a ducted fan that is driven by the jet core. Therefore Wininger_2009 provides an example of an aircraft with a jet engine and Cessna_2013 also is directed towards aircraft with a jet engine.
Wininger_2009 teaches to incorporate instructions from service bulletins to assist during maintenance by listing the instructions on the display of a mobile device as illustrated in Figures 4 and 5. Cessna-2013 is a service bulletin which includes a set of step-by-step instructions as shown on pages 1 – 2, and pages 10 – 12 as listed in the section titled “Accomplishment Instructions.”
Therefore; it would have been obvious, according to the teachings, suggestions, and motivations identified above, to combine the maintenance assistance and control system method and apparatus of Wininger_2009 with the service bulletin of Cessna_2013 for the benefit of providing assistance during the maintenance task outlined in the service bulletin because Wininger_2009 explicitly teaching that the maintenance assistance and control system method and apparatus are to be used with service bulletins for aircraft engines and Cessna_2013 is a service bulletin for turbofan (i.e., turbomachine) aircraft engine.


Claim 16. Wininger_2009 and Cessna_2013 makes obvious all the limitations of claim 15. While 
Wininger_2009 also makes obvious  “wherein the predetermined action comprises the specification of the condition of the turbomachine in the form of an visual comment” (FIG. 1: Element 90 Maintenance Tracking & Analysis Module, element 56 Touch-screen done NOTE: when the user completes an instruction (e.g., IICs) this is recorded through the active interactive instruction controller (35), interaction tracker (40), the Local data manager (42) and stored into the Maintenance Tracking & Analysis Module (90) in a table format. Figure 6 illustrates, for example, that IIC ID 1.3 is complete. Because instruction 1.3 is predetermined to require sign-off when performed this instruction comprises specifying the condition of the turbomachine because the repair instructions change the condition of the turbomachine (e.g., switch off power, remove a part, replace a part, etc.).  The action comprises a “visual comment” because the maintenance tracking table is commented with “complete” in the column titled “State Switched To” thereby commenting that the state (i.e., condition) of the aircraft is changed by the completion of task 1.3 and written language is a visual form of recordation and communication.

Further; Cessna_2013 also makes obvious predetermined instructions in the step-by-step instructions that (1) specify condition of the turbomachine as maintenance completed (page 2) and (2) write accomplishment of the service bulletin in a log book (page 12) which make obvious “wherein the predetermined action comprises the specification of the condition of the turbomachine in the form of an visual comment” because a written statement in a log book is a comment about the repaired condition of the turbomachine which may be read by looking at the text. Because written comments are ready by looking at them with eyes written comments are visual. NOTE: the “audio” element is recited in the alternative. 

Therefore; while Cessna_2013 teaches predetermined instructions (i.e. actions) that require indicating the condition of the Turbomachine aircraft to be written into a log book (e.g., a written physical/paper record); Wininger_2009 teaches an electronic written record that similarly records the condition of the aircraft upon completion of instructions which change the condition state of the aircraft.
As outlined above in claim 1, it would have been obvious to combine the maintenance assistance and control system method and apparatus of Wininger_2009 which includes electronic status records with the service bulletin of Cessna_2013 which includes instructions to record the state of the turbomachine aircraft for the benefit of providing assistance during the maintenance task outlined in the service bulletin because Wininger_2009 explicitly teaching that the maintenance assistance and control system method and apparatus are to be used with service bulletins.

Claim 19. Wininger_2009 and Cessna_2013 makes obvious all the limitations of claim 15. Wininger_2009 further makes obvious “Wherein the first and/or the second information is selected by the user from among a predetermined set of manufacturing or repair information for the[aircraft] (par 135: “... in one embodiment, and as shown in FIG. 5C by way of example, the user may be allowed to continue browsing freely across the electronic maintenance documentation or some portion thereof, e.g., within the IICs corresponding to the group of EMIs constituting the permitted EMIs within the current context. The user may continue navigating using, for example, the dedicated navigation buttons... as a result, a new display is rendered... as a result of the user’s selection...”). 

Wininger_2009 does not explicitly teach “turbomachine”; however, Cessna_2013 makes obvious “turbomachine” (page 3: “... TURBOFAN ENGINE...”).

Claims 21, 22. Wininger_2009 and Cessna_2013 makes obvious all the limitations of claim 15 from which claims 21 and 22 depend. Wininger_2009 also makes obvious (Claim 21) “comprising a step of unblocking the display of second information when a validation action has been detected” and (Claim 22) “comprising a step of blocking the display of second information, when a predetermined action of invalidation has been detected, and as long as an authorization has not been received to unblock the display of the second information” (FIG 510D elements 538: the next instruction is not visible/displayed until after the senior officer approval code is detected. par 139: “... pop-up window requesting a senior officer’s signature 538 is overlaid on top... must be provided in order to complete the respective IIC 530...” NOTE: the instructions can’t be completed until after signatures/password is input. par 140: “... signature 538... in some embodiments, the user may required to obtain the necessary authentication before being allowed to continue with the maintenance task...”; par 141: “... once the senior officer’s password is obtained and authenticated, an event handler of the IIC 530 may be triggered and may cause the state of the IIC 530 to switch to the ‘complete’ state resulting in the invocation of a subsequent active instruction pointer... the user may proceed to the display referenced...” NOTE: the teaching that the password must be authenticated before displaying additional instructions makes obvious that if the password is an invalid one (i.e., non-authentic or not authenticatable) then the display of additional instructions would remain blocked.)

Claim 24. Wininger_2009 and Cessna_2013 makes obvious all the limitations of claim 15. Wininger_2009 also makes obvious “comprising a step of authenticating the user and/or the turbomachine” ( par 139: “... the junior maintainer may be required to obtain, in addition to clicking the ‘done’ touch-screen button 534, a password input form a senior officer... the senior officer’s signature popup window 538 may include an input field into which a unique ID input which represents a password authentication by a senior officer... must be provided in order to complete the respective IIC 530...”; par 141: “In some embodiments, once the senior officer’s password is obtained and authenticated, an event handler of the IIC 530 may be triggered...”; ALSO: FIG. 4 block 480: User Profile contains indications of the user’s qualifications; par 49: “... including certain metadata which may provide additional information or parameters related to the respective book. For example, the metadata may include: the equipment make, model and revision, qualifications required for maintenance personnel...”; par 97: “... the maintenance system 400 may further include a user profile... may be used to store an electronic set of user related attributes... including the user’s credentials...”; par 107: “... as is shown by way of example in FIG. 4, since the maintainer has no qualifications in electrical engineering operations, the maintainer will not be allowed to view or perform instructions that are marked as related to that field...”; par 136: “... for example, the junior maintenance engineer may be prevented from progressing further though the list of IICs...” NOTE: Therefore, the above citations make obvious that maintenance personnel are authenticated according to their qualifications. In other words, a user is shown, by their user profile that it is valid to assign them to a task because they are qualified for that task.).

Claim 25. Wininger_2009 and Cessna_2013 makes obvious all the limitations of claim 24. Wininger_2009 make obvious “comprising saving the name of the user and associating it with the predetermined action” (par 149: “... a data structure which may be used to store various temporal parameters related to certain items of the electronic technical documentation... in FIG. 7A the data held is related to certain IIC’s which are indicated by an ID serial number... In FIG. 7A there is shown a table which includes a user ID entry per each IIC/Item ID entry...” NOTE: the tale 7A illustrates storing the user ID associated with the IIC (instruction) completed by that user. A user ID is a name for a user.).

Claim 26. Wininger_2009 and Cessna_2013 makes obvious all the limitations of claim 15. Wininger_2009 makes obvious “wherein the method is a method for assisting the manufacturing of a [aircraft] (par 47: “... Typically, electronic technical documentation to which the present invention relates, is intended for use as a guide, reference or tool accompanying technical operations such as maintenance or manufacturing...” NOTE: providing guidance is the provision of assistance).

While Wininger_2009 does not explicitly teach “turbomachine”; Cessna_2013 does make obvious “turbomachine” (page 3: “TURBOFAN ENGINE”; page 10: “TURBOFAN ENGINE”). 

Claim 27. Wininger_2009 and Cessna_2013 makes obvious all the limitations of claim 15. Wininger_2009 makes obvious wherein the method is a method for assisting the repair of a [aircraft] (abstract: “there is provided a method and an apparatus for providing assistance and control in respect of maintenance operations...”; par 47: “... Typically, electronic technical documentation to which the present invention relates, is intended for use as a guide, reference or tool accompanying technical operations such as maintenance...”).

While Wininger_2009 does not explicitly teach “turbomachine”; Cessna_2013 does make obvious “turbomachine” (page 3: “TURBOFAN ENGINE”; page 10: “TURBOFAN ENGINE”). 



Claim 23. Wininger_2009 and Cessna_2013 makes obvious all the limitations of claim 15. Wininger_2009 also makes obvious “comprising displaying a three-dimensional model of the  [machine] on the display device, the first and/or second information comprising the display of at least part of the model” (FIG 5D block 515 element 516: 3D drawing of mechanical equipment; par 138: “... FIG 5D, according to some embodiments, the display presentation of the current active IIC 512 may include a presentation of a reference to a supplementary resource 513, in this case, and as an example only, a technical drawing 516 that is available through the electronic technical document... the drawing 516 may be invoked within the context of the IIC 512 that referenced it... user may interact with the drawing 516... zooming in and out...”). 

Wininger_2009; however, does not illustrated a 3D drawing of “turbomachine.”

Cessna_2013; however, makes obvious to have a 3D drawing of “turomachine” (page 3 illustrates a 3D drawing of the TURBOFANE ENGINE illustrating elements of the engine involved in the maintenance instructions.


(2) Claims 17, 18, 20, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wininger_2009 in view of Cessna_2013 in view of Rataul_2016 (US 9,329,594 B2 Filed Jun. 6, 2012).

Claim 17. Wininger_2009 and Cessna_2013 makes obvious all the limitations of claim 16. Wininger_2009 and Cessna_2013 does not explicitly teach “wherein the predetermined action comprises taking a picture of the turbomachine and/or writing a comment on the condition of the turbomachine.”

Rataul_2016; however, makes obvious “wherein the predetermined action comprises taking a picture of the turbomachine and/or writing a comment on the condition of the turbomachine (abstract: “… another verification approach includes pointing an image capture device over the in-use component and receiving a first voice command authorizing image acquisition. A second voice command confirms accuracy of the image and proper assembly. Storing first and second voice commands and images of the in-use component being assembled in an assembly record database creates another traceable record useful for verification…”).

Wininger_2009 and Cessna_2013 and Rataul_2016 are analogous art because they are from the same field of endeavor called equipment assembly. Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine Wininger_2009 and Rataul_2016. The rationale for doing so would have been that Wininger_2009 teaches to use a computer system that provides “assistance and control in respect to maintenance” (abstract) and “intended for uses as a guide... accompanying technical operations such as maintenance or manufacturing” (par 47) in conjunction with “assembly line management” (par 93). Therefore Wininger_2009 teaches computer assisted manufacture. Rataul_2016 teaches a verification method “for use in computer directed assembly and manufacture” of equipment (title) in which a “verification approach includes pointing an image capture device over the in-use component and receiving a voice command authorizing image acquisition. A second voice command confirms accuracy of the image and proper assembly” (abstract) in order “to create a traceable record... in the assembly record database” (abstract) which verifies that proper assembly of manufactured products (col 1 lines 40 – 45). Therefore, it would have been obvious to combine Wininger_2009 and Rataul_2016 for the benefit of creating/maintaining a traceable record of the manufacturing process to ensure proper assembly of a manufactured product known as an aircraft to obtain the invention as specified in the claims.

In addition to the rational outlined above; it would have further been obvious to use a known technique to improve similar devices (methods, or products) in the same way. The findings in support of this conclusion are:
The prior art contained a “base” device (method or product) upon which the claimed invention can be seen as an “improvement” as demonstrated by the teachings of Wininger_2009.
The prior art contained a comparable device (method or product that is not the same as the base device) that has been improved in the same way as the claimed invention as demonstrated by the teachings of Rataul_2016 which teaches a computer assisted manufacturing method/device which was improved to include imaging and voice commands.
One of ordinary skill in the art could have applied the known improvement technique in the same way to the base device (method or product) and the results would have been obvious because Wininger_2009 teaches to have input devices (Figure 1) which include a barcode reader (block 54) which is a type of imaging device which indicates that connecting imaging devices to computers is understood by those of skill in the art.

Claim 18. Wininger_2009 and Cessna_2013 makes obvious all the limitations of claim 15. Wininger_2009 and Cessna_2013 does not explicitly teach  “wherein the first information and/or the second information comprises at least information about a visual inspection of the turbomachine to be made by the user.”

Rataul_2016 teaches “wherein the first information and/or the second information comprises at least information about a visual inspection of the turbomachine to be made by the user” (col 22: “… before storing the images in the assembler record database, the resulting image or images are displayed on the user interface for visual inspection 932 by the assembler…”).

Wininger_2009 and Cessna_2013 and Rataul_2016 are analogous art because they are from the same field of endeavor called equipment assembly. Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine Wininger_2009 and Rataul_2016. The rationale for doing so would have been that Wininger_2009 teaches to use a computer system that provides “assistance and control in respect to maintenance” (abstract) and “intended for uses as a guide... accompanying technical operations such as maintenance or manufacturing” (par 47) in conjunction with “assembly line management” (par 93). Therefore Wininger_2009 teaches computer assisted manufacture. Rataul_2016 teaches a verification method “for use in computer directed assembly and manufacture” of equipment (title) in which a “verification approach includes pointing an image capture device over the in-use component and receiving a voice command authorizing image acquisition. A second voice command confirms accuracy of the image and proper assembly” (abstract) in order “to create a traceable record... in the assembly record database” (abstract) which verifies that proper assembly of manufactured products (col 1 lines 40 – 45). Therefore, it would have been obvious to combine Wininger_2009 and Rataul_2016 for the benefit of creating/maintaining a traceable record of the manufacturing process to ensure proper assembly of a manufactured product known as an aircraft to obtain the invention as specified in the claims.

In addition to the rational outlined above; it would have further been obvious to use a known technique to improve similar devices (methods, or products) in the same way. The findings in support of this conclusion are:
The prior art contained a “base” device (method or product) upon which the claimed invention can be seen as an “improvement” as demonstrated by the teachings of Wininger_2009.
The prior art contained a comparable device (method or product that is not the same as the base device) that has been improved in the same way as the claimed invention as demonstrated by the teachings of Rataul_2016 which teaches a computer assisted manufacturing method/device which was improved to include imaging and voice commands.
One of ordinary skill in the art could have applied the known improvement technique in the same way to the base device (method or product) and the results would have been obvious because Wininger_2009 teaches to have input devices (Figure 1) which include a barcode reader (block 54) which is a type of imaging device which indicates that connecting imaging devices to computers is understood by those of skill in the art.


Claim 20. Wininger_2009 and Cessna_2013 makes obvious all the limitations of claim 15. Wininger_2009 and Cessna_2013 does not explicitly teach “comprising a step of transmission of an alert to a remote computer device when a predetermined action of invalidation is detected.”

 Rataul_2016 makes obvious “comprising a step of transmission of an alert to a remote computer device when a predetermined action of invalidation is detected” (FIG. 9C block 916, 922, 924 “warning indicator”; FIG 2: network 222, assembly record database 226D in remote computer device 224).

Wininger_2009 and Cessna_2013 and Rataul_2016 are analogous art because they are from the same field of endeavor called equipment assembly. Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine Wininger_2009 and Rataul_2016. The rationale for doing so would have been that Wininger_2009 teaches to use a computer system that provides “assistance and control in respect to maintenance” (abstract) and “intended for uses as a guide... accompanying technical operations such as maintenance or manufacturing” (par 47) in conjunction with “assembly line management” (par 93). Therefore Wininger_2009 teaches computer assisted manufacture. Rataul_2016 teaches a verification method “for use in computer directed assembly and manufacture” of equipment (title) in which a “verification approach includes pointing an image capture device over the in-use component and receiving a voice command authorizing image acquisition. A second voice command confirms accuracy of the image and proper assembly” (abstract) in order “to create a traceable record... in the assembly record database” (abstract) which verifies that proper assembly of manufactured products (col 1 lines 40 – 45). Therefore, it would have been obvious to combine Wininger_2009 and Rataul_2016 for the benefit of creating/maintaining a traceable record of the manufacturing process to ensure proper assembly of a manufactured product known as an aircraft to obtain the invention as specified in the claims.

In addition to the rational outlined above; it would have further been obvious to use a known technique to improve similar devices (methods, or products) in the same way. The findings in support of this conclusion are:
The prior art contained a “base” device (method or product) upon which the claimed invention can be seen as an “improvement” as demonstrated by the teachings of Wininger_2009.
The prior art contained a comparable device (method or product that is not the same as the base device) that has been improved in the same way as the claimed invention as demonstrated by the teachings of Rataul_2016 which teaches a computer assisted manufacturing method/device which was improved to include imaging and voice commands.
One of ordinary skill in the art could have applied the known improvement technique in the same way to the base device (method or product) and the results would have been obvious because Wininger_2009 teaches to have input devices (Figure 1) which include a barcode reader (block 54) which is a type of imaging device which indicates that connecting imaging devices to computers is understood by those of skill in the art.


Claim 28. Wininger_2009 and Cessna_2013 makes obvious all the limitations of claim 15. 
Wininger_2009 and Cessna_2013 does not explicitly teach “wherein the portable display device includes a tablet or a smartphone.”

 Rataul_2016 teach teaches “wherein the portable display device includes a tablet or a smartphone” (col 19 lines 40 – 60: “… mobile phones, mobile devices, touchpads, or touchscreen-based computer systems…; Fig. 7a block 706: “… guide assembler through the prerequisite training sequence… on a user interface of a computer device at an assembly workstation…” A system based upon mobile embedded systems utilized on mobile devices such as touchpad computer systems which are used a various assembly workstations clearly implies the display device includes tablets or a smartphone because a tablet is a touchscreen-based computer system. One of ordinary skill in the art would recognize this. )

Wininger_2009 and Cessna_2013 and Rataul_2016 are analogous art because they are from the same field of endeavor called equipment assembly. Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine Wininger_2009 and Rataul_2016. The rationale for doing so would have been that Wininger_2009 teaches to use a computer system that provides “assistance and control in respect to maintenance” (abstract) and “intended for uses as a guide... accompanying technical operations such as maintenance or manufacturing” (par 47) in conjunction with “assembly line management” (par 93). Therefore Wininger_2009 teaches computer assisted manufacture. Rataul_2016 teaches a verification method “for use in computer directed assembly and manufacture” of equipment (title) in which a “verification approach includes pointing an image capture device over the in-use component and receiving a voice command authorizing image acquisition. A second voice command confirms accuracy of the image and proper assembly” (abstract) in order “to create a traceable record... in the assembly record database” (abstract) which verifies that proper assembly of manufactured products (col 1 lines 40 – 45). Therefore, it would have been obvious to combine Wininger_2009 and Rataul_2016 for the benefit of creating/maintaining a traceable record of the manufacturing process to ensure proper assembly of a manufactured product known as an aircraft to obtain the invention as specified in the claims.

In addition to the rational outlined above; it would have further been obvious to use a known technique to improve similar devices (methods, or products) in the same way. The findings in support of this conclusion are:
The prior art contained a “base” device (method or product) upon which the claimed invention can be seen as an “improvement” as demonstrated by the teachings of Wininger_2009.
The prior art contained a comparable device (method or product that is not the same as the base device) that has been improved in the same way as the claimed invention as demonstrated by the teachings of Rataul_2016 which teaches a computer assisted manufacturing method/device which was improved to include imaging and voice commands.
One of ordinary skill in the art could have applied the known improvement technique in the same way to the base device (method or product) and the results would have been obvious because Wininger_2009 teaches to have input devices (Figure 1) which include a barcode reader (block 54) which is a type of imaging device which indicates that connecting imaging devices to computers is understood by those of skill in the art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146                                                                                                                                                                                                        




/BRIAN S COOK/Examiner, Art Unit 2127                                                                                                                                                                                                        
/DAVID A WILEY/Director, Art Unit 2100